      Case 1-19-40123-nhl      Doc 50     Filed 03/30/20    Entered 03/30/20 16:36:34




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION

IN RE:                                              CHAPTER 13

KRISHNA JAGROO,                                     CASE NO. 1-19-40123-nhl

                                                    JUDGE: Nancy Hershey Lord
                      DEBTOR.
                                                    MOTION DATE: May 21, 2020

                                                    MOTION TIME: 2:30 p.m.

         PLEASE TAKE NOTICE that upon the annexed affirmation of Robert W. Griswold, an
Associate of the law firm of Shapiro, DiCaro & Barak, LLC, attorneys for JPMorgan Chase
Bank, National Association (“Chase”) will move this Court as set forth below:

JUDGE:                       HON. Nancy Hershey Lord

RETURN DATE & TIME:          May 21, 2020 at 2:30 p.m.

COURTHOUSE:                  United States Bankruptcy Court
                             Conrad B. Duberstein U.S. Courthouse,
                             271-C Cadman Plaza East
                             Brooklyn, NY 11201

RELIEF REQUESTED:            The proposed order will seek to dismiss the instant bankruptcy
                             proceeding pursuant to 11 U.S.C. § 1307 based upon an
                             unreasonable delay prejudicial to creditors, and for other cause.




19-085010
      Case 1-19-40123-nhl        Doc 50      Filed 03/30/20     Entered 03/30/20 16:36:34




PLEASE TAKE FURTHER NOTICE, that answering affidavits, if any, to the relief requested,

must be served upon and received by Shapiro, DiCaro & Barak, LLC at their offices at One

Huntington Quadrangle, Suite 3N05, Melville, NY 11747 and filed with the Clerk of the United

States Bankruptcy Court for the Southern District of New York at United States Bankruptcy

Court, Conrad B. Duberstein U.S. Courthouse, 271-C Cadman Plaza East, Brooklyn, NY 11201

no later than seven (7) days prior to the return date of this motion.


Dated:      March 30, 2020
            Melville, New York
                                              /s/ Robert W. Griswold
                                              Robert W. Griswold
                                              Bankruptcy Attorney
                                              Shapiro, DiCaro & Barak, LLC
                                              Attorneys for JPMorgan Chase Bank, National
                                              Association
                                              One Huntington Quadrangle, Suite 3N05
                                              Melville, NY 11747
                                              Telephone: (631) 844-9611
                                              Fax: (585) 247-7380


THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE. THIS NOTICE IS REQUIRED BY
THE PROVISIONS OF THE FAIR DEBT COLLECTIONS PRACTICES ACT AND
DOES NOT IMPLY THAT WE ARE ATTEMPTING TO COLLECT MONEY FROM
ANYONE WHO HAS DISCHARGED THE DEBT UNDER THE BANKRUPTCY LAWS
OF THE UNITED STATES.

TO:      SERVICE LIST




19-085010
      Case 1-19-40123-nhl       Doc 50     Filed 03/30/20     Entered 03/30/20 16:36:34




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION

IN RE:                                                CHAPTER 13

KRISHNA JAGROO,                                       CASE NO. 1-19-40123-nhl

                                                      JUDGE: Nancy Hershey Lord
                        DEBTOR.
                                                      MOTION DATE: May 21, 2020

                                                      MOTION TIME: 2:30 p.m.

                        AFFIRMATION IN SUPPORT OF
               ENTRY OF AN ORDER PURSUANT TO 11 U.S.C. § 1307(d)
                   DISMISSING THE INSTANT BANKRUPTCY


               Robert W. Griswold, an attorney at law duly admitted to practice before the

Courts of the State of New York and the U.S. District Court for the Eastern District of New

York, hereby affirms the following to be true under penalty of perjury:

         1.    I am an Attorney with the law firm of Shapiro, DiCaro & Barak, LLC, attorneys

for JPMorgan Chase Bank, National Association (“Chase”), a secured creditor of Krishna Jagroo

(the “Debtor”). As such, I am fully familiar with the facts and circumstances of this case.

         2.    I make this Affirmation in support of the within request for an Order dismissing

the instant bankruptcy, for cause, pursuant to 11 U.S.C. § 1307, based upon Debtor's failure to

prosecute the case.

         3.    Jurisdiction is conferred on this Court by the provisions of 28 U.S.C. § 1334.

This is a proceeding to bankruptcy case, and is therefore a “core” proceeding within the meaning

of 28 U.S.C. § 157(b)




19-085010
      Case 1-19-40123-nhl          Doc 50      Filed 03/30/20   Entered 03/30/20 16:36:34




       4.    On May 25, 2012, the Debtor executed a note in favor of Guaranteed Home

Mortgage Company, Inc. in the amount of $174,501.00 (the “Note”). To secure the repayment

of the Note, the Debtor executed a mortgage dated May 25, 2012 in the amount of $174,501.00,

which was then recorded in the Office of the City Register for the City of New York on June 28,

2012 at CRFN 2012000256086 (the “Mortgage”, the Note and Mortgage collectively referred to

as the “Loan” or the “Loan Documents”). The Loan was transferred to Chase by an assignment

of Mortgage dated February 4, 2019 and recorded on February 12, 2019 (the “Assignment of

Mortgage”).

       5.      Upon information and belief, the Debtor herein owns the Property.

       6.      The Debtor filed a petition for relief under Chapter 7 of the Bankruptcy Code on

January 9, 2019.

       7.      After a diligent investigation, the Trustee came to the conclusion that there was

non-exempt equity in the Property, and the Trustee indicated an intent to attempt to sell the

Property to recover proceeds for the estate.

       8.      On July 25, 2019, the Trustee filed a Notice of Discovery of Assets, setting a bar

date for the Chapter 7 case of October 23, 2019.

       9.      Thereafter, on August 15, 2019, the Trustee commenced an adversary proceeding

against Indrani Jagroo, the Debtor’s spouse, seeking to partition the Property pursuant to Section

363(h) (the “Partition Action”).

       10.     The same day the Trustee filed the Partition Action, the Debtor filed a motion to

convert the instant bankruptcy to Chapter 13, which the Debtor later amended to be on

presentment.




19-085010
      Case 1-19-40123-nhl        Doc 50     Filed 03/30/20    Entered 03/30/20 16:36:34




       11.       On October 27, 2019, the Court entered an order granting the Debtor’s Motion to

Convert, converting the Debtor’s Case to one under Chapter 13 of the Bankruptcy Code.

       12.       On December 17, 2019, JPMorgan Chase Bank, N.A. timely filed a proof of

claim, reflected on the claims register as claim number 8-1, evidencing a total claim of

$94,219.66, including pre-petition arrears in the amount of $0.00 the (“Chase Claim”).

       13.       Despite the fact that the Debtor’s Loan is at a very favorable interest rate of

3.375%, and despite the fact that the Debtor was contractually and post-petition current, the

Debtor requested loss mitigation with respect to the Loan on December 27, 2019.

       14.       Loss Mitigation was ordered by the Court on February 2, 2020.

       15.       Instead of proposing a good faith Chapter 13 Plan that pays off the Debtor’s

creditors over the life of the Plan, on March 5, 2020 the Debtor objected to each and every filed

proof of claim (the “Claim Objections”).

       16.       Included in the Claim Objections was a claim objection seeking an order of the

Court disallowing the Chase Claim (the “Chase Claim Objection”) despite being in court ordered

loss mitigation with Chase.

       17.       All of the Claim Objections were made returnable on January 13, 2021, a date

nearly 11 months after the filing of the Claim Objections.

       18.       On March 27, 2020, Chase filed opposition to the Chase Claim Objection (the

“Opposition”).

       19.       As noted in the Opposition, the Debtor made numerous allegations in the Chase

Claim Objection that show that the Chase Claim Objection is not based on an actual review of

the Chase Claim, but rather was a cookie cutter objection throwing every potential argument,




19-085010
      Case 1-19-40123-nhl         Doc 50      Filed 03/30/20      Entered 03/30/20 16:36:34




even many that were plainly contradicted by a cursory review of the Chase Claim, or arguments

that make no sense whatsoever.

        20.     The Chase Claim Objection falsely asserts that the loan documents, the recording

coverage and the relevant assignments are not attached to the Chase Claim.

        21.     The Chase Claim Objection also falsely asserts that the Chase Claim is not on the

official form 410.

        22.     The Case Claim Objection falsely asserts that the Debtor’s signature on the loan

documents is illegible.

        23.     The Chase Claim Objection questions whether the “security language” was

hidden “in small print, or buried in a credit card agreement, or appears only in a sales slip,

unnoticed by the consumer, courts may deem it to be an unenforceable adhesion clause.”

        24.     This assertion makes no sense whatsoever in connection with a mortgage loan.

        25.     The Chase Claim Objection even challenges fees even though there are no fees

whatsoever in the Chase Claim.

        26.     Pursuant to Section 1307(c), “on request of a party in interest . . . and after notice

and a hearing, the court may . . . dismiss a case under this chapter . . .for cause, including— (1)

unreasonable delay by the debtor that is prejudicial to creditors . . . .”

        27.     While Section 1307(c) identifies several circumstances warranting dismissal, that

list is not exhaustive.

        28.     “Although 11 U.S.C. § 1307(c) does not expressly equate bad faith with ‘cause,’

the bankruptcy court can also dismiss the petition ... under § 1307(c) if the debtor files his

petition in bad faith.” In re Eatman,182 B.R. 386, 392 (Bankr.S.D.N.Y.1995).




19-085010
      Case 1-19-40123-nhl        Doc 50     Filed 03/30/20     Entered 03/30/20 16:36:34




       29.     Courts have routinely held that dishonesty of a debtor is an indication of bad faith

conduct and warrants dismissal. See Grogan v. Garner, 498 U.S. 279, 286 (1991).

       30.     Upon information and belief, the Debtor only converted the instant bankruptcy to

avoid the Trustee’s attempt to administer the assets of the Debtor’s estate, which almost certainly

would have resulted in payment in full to all creditors.

       31.     Instead of proposing to settle with the Trustee, or to propose a feasible chapter 13

plan that pays all claims, the Debtor objected to every single claim with cookie cutter claim

objections, and pushed out the return date by nearly eleven months.

       32.     The Debtor also requested loss mitigation with respect to the Chase Lien despite

there being no need for a loan modification. The Debtor’s current interest rate is below market

and there are no arrears to recapitalize.1 Upon information and belief, the Loss Mitigation is

simply another means to delay prosecution of the Instant Bankruptcy.

       33.     Upon information and belief, there is no basis for an 11 month wait for a return

date on the Claim Objections other than to delay the prosecution of the instant Chapter 13 Case.

       34.     Movant hereby requests an order of the Court dismissing or converting the instant

bankruptcy.

       35.     Chase contends that the Debtor’s misrepresentations to the Court in the Chase

Claim Objection constitute misrepresentations to the court and, together with the Debtors other

actions in the instant bankruptcy, is indicative that the Debtor is not participating in the instant




1
  Please note that, although Chase asserts that there does not
appear to be a basis for the Debtor to request loss mitigation,
Chase acknowledges that the matter is in active court ordered
loss mitigation. Chase will of course review the Debtor for all
available programs provided the Debtor submits a complete
financial package.


19-085010
      Case 1-19-40123-nhl         Doc 50     Filed 03/30/20      Entered 03/30/20 16:36:34




bankruptcy in good faith, and constitutes cause to dismiss the instant bankruptcy pursuant to

Section 1307(c).

         36.    Chase further contends that the needless loss mitigation, together with the

excessively long return date on the Claim Objections constitutes an unreasonable delay

prejudicial to creditors that warrants dismissal or conversion of the instant bankruptcy pursuant

to Section 1307(3)(1).

         37.    The Debtor, Debtor's Attorney, the Chapter 13 Trustee and the Office of the

United States Trustee have each been duly served with the within Notice of Motion, Affirmation,

Exhibits and proposed Order Dismissing the Instant Bankruptcy, as more fully set forth in the

annexed affidavit of mailing.

         38.    No prior application has been made for the relief requested herein.

         39.    If the Court finds that there is not sufficient cause to dismiss or convert the instant

bankruptcy, Chase asks that the hearing on the Chase Claim Objection be moved up to be heard

in a reasonable time frame

         WHEREFORE, Movant respectfully requests an Order of this Court dismissing the

instant bankruptcy for cause pursuant to 11 U.S.C. § 1307; and for such other, further and

different relief as to this Court may seem just, proper and equitable.

Dated:      March 30, 2020
            Melville, New York
                                               /s/ Robert W. Griswold
                                               Robert W. Griswold
                                               Bankruptcy Attorney
                                               Shapiro, DiCaro & Barak, LLC
                                               Attorneys for Wells Fargo Bank, N.A.
                                               One Huntington Quadrangle, Suite 3N05
                                               Melville, NY 11747
                                               Telephone: (631) 844-9611
                                               Fax: (585) 247-7380




19-085010
      Case 1-19-40123-nhl           Doc 50       Filed 03/30/20   Entered 03/30/20 16:36:34




SHAPIRO, DICARO & BARAK, LLC
Attorneys for JPMorgan Chase Bank, N.A.
One Huntington Quadrangle, Suite 3N05
Melville, NY 11747
Telephone: (631) 844-9611, Fax: (631) 844-9525
Robert W. Griswold

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION

IN RE:                                                    CHAPTER 13

KRISHNA JAGROO,                                           CASE NO. 1-19-40123-nhl

                                                          JUDGE: Nancy Hershey Lord
                         DEBTOR.
                                                          MOTION DATE: May 21, 2020

                                                          MOTION TIME: 2:30 p.m.

                            AFFIRMATION OF SERVICE BY MAIL

STATE OF NEW YORK                )
                                 )ss:
COUNTY OF MONROE                 )


         I, Michael J. Chatwin, being sworn, say, I am not a party to this action; I am over 18

years of age, I reside in Rochester, New York.

         On March 30, 2020 I served the within Motion to Dismiss upon:

TO:       Debtor
          Krishna Jagroo
          11952 Inwood Street
          Jamaica, NY 11436

          Attorney for Debtor
          Joseph Y. Balisok
          Balisok & Kaufman PLLC
          251 Troy Avenue
          Brooklyn, NY 11213




19-085010
      Case 1-19-40123-nhl       Doc 50     Filed 03/30/20    Entered 03/30/20 16:36:34




        Trustee
        Marianne DeRosa
        Office of the Chapter 13 Trustee
        100 Jericho Quadrangle
        Suite 127
        Jericho, NY 11753

        U.S. Trustee
        U.S. Federal Office Building
        201 Varick Street, Suite 1006
        New York, NY 10014


at the addresses designated by the foregoing individuals for that purpose by depositing a true

copy of same enclosed in a postpaid, properly addressed wrapper, in an official depository under

the exclusive care and custody of the United States Postal Service within the State of New York.




Date: 3/30/2020                                    _/s/ Michael J. Chatwin_______________
                                                   Michael J. Chatwin
                                                   Bankruptcy Attorney
                                                   Shapiro, DiCaro & Barak, LLC
                                                   Attorneys for JPMorgan Chase Bank, N.A.
                                                   175 Mile Crossing Boulevard
                                                   Rochester, New York 14624
                                                   Telephone: (585) 247-9000
                                                   Fax: (585) 247-7380




19-085010
